Citation Nr: 0944885	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to October 12, 
2006, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  


FINDINGS OF FACT

1.  The Veteran has non service-connected psychiatric 
disability, most notably an antisocial personality disorder, 
which severely impairs his work and social relationships.

2.  Prior to October 12, 2006, the Veteran did not exhibit 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships due to his PTSD.

3.  From October 12, 2006, the Veteran has not exhibited 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic or depression, unprovoked irritability 
with periods of violence, spatial disorientation, or neglect 
of personal appearance or hygiene due to his PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
prior to October 12, 2006, and to a rating in excess of 50 
percent thereafter, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In November 2004, prior to the rating decision on appeal, the 
RO sent the Veteran a letter which informed him about the 
information and evidence not of record that was necessary to 
substantiate his claim; informed the Veteran about the 
information and evidence VA would seek to provide, and 
informed the Veteran about the information and evidence he 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In May 2008 the Veteran was sent a letter informing him of 
the specific requirements for the assignment of an increased 
rating for PTSD in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Although this case has been vacated 
by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir . 
2009), all statutory and regulatory notice requirements have 
been satisfied and providing more notice than is legally 
necessary was not misleading or legally erroneous.  Because 
the Veteran had not been prejudiced, the providing of more 
notice than legally necessary is harmless error and there is 
no need to issue a corrective notice.

Because this decision denies the Veteran's claim for 
increased ratings no effective dates will be assigned, and 
any lack of notice with respect to informing the Veteran of 
the type of evidence necessary to establish effective dates, 
as discussed by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), is non prejudicial to the Veteran.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran was 
afforded VA examinations in April 2003 and March 2005.  The 
Veteran submitted statements from a VA physician dated in 
October 2006 and December 2008.  The Veteran showed up for a 
scheduled VA psychiatric examination in March 2009, but 
refused to complete the examination.  The Board notes that 
corresponding to VA's duty to assist the Veteran in obtaining 
information is a duty on the part of the Veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, the Board will adjudicate 
the Veteran's claim on the evidence currently of record, and 
the Board finds that no additional assistance is required to 
fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Disability due to PTSD is rated under a general set of 
criteria applicable to psychiatric disabilities found at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria 
found at Diagnostic Code 9411, a 30 percent rating is 
warranted when psychiatric disability causes occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Paraphrasing from the DSM-IV, GAF score of 61 to 70 indicates 
the examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  

A GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.  

A GAF score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe ritual obsessions, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF score from 31 to 40 reflects some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work). 

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

History and Analysis

The Veteran was granted service connection and a 10 percent 
rating for PTSD by a January 1993 rating action.  His PTSD 
rating was increased to 30 percent by a November 1999 rating 
action.  The Veteran's current claim for an increased rating 
was received in September 2004.  The April 2005 rating 
decision on appeal denied a rating in excess of 30 percent 
for PTSD.  A May 2009 rating decision granted the Veteran a 
50 percent rating from October 12, 2006.

Prior to October 12, 2006

The Board finds that prior to October 12, 2006 the Veteran 
did not meet the criteria for a rating in excess of 30 
percent for PTSD.  On VA psychiatric examination in April 
2003 the examiner reviewed the Veteran's medical history and 
noted that the Veteran had a history of other disorders 
including polysubstance dependence, persecutory type 
delusional disorder, and passive aggressive personality 
traits.  Examination revealed the Veteran to be extremely 
irritable, angry, hostile and argumentative.  The examiner 
opined that the Veteran's problems interacting with others 
were primarily due to his antisocial personality disorder.  
She noted that antisocial personality disorder was the 
primary diagnosis.  She indicated that the Veteran's GAF due 
to PTSD was 55 to 60.

When examined in March 2005 the VA examiner again noted that 
the Veteran's primary diagnosis was antisocial personality 
disorder and opined that there was no link between PTSD and 
the Veteran's antisocial personality disorder or his cocaine 
dependence.  The examiner stated that the Veteran had no 
impairment in the ability to understand, carry out, and 
remember simple instructions; no impairment in the ability to 
complete detailed and complex instructions; no impairment in 
the ability to maintain concentration and attention; no 
impairment in ability to associate with day-to-day work 
activity; no impairment in the ability to adapt to the 
stresses common to a normal work environment; and no 
impairment in the ability to maintain regular attendance in 
the workplace and perform work activities on a consistent 
basis.  The examiner stated that the Veteran's GAF due to 
PTSD was 50.

The examiner did note that the Veteran had severe impairment 
in the ability to relate and interact with supervisors, 
coworkers, and the public.  Additionally a GAF of 50 can be 
indicative of serious symptoms such as suicidal ideation, 
severe ritual obsessions, frequent shoplifting or serious 
impairment in social, occupational, or school functioning.  
The examiner, however, did not indicate that the Veteran 
experienced such symptoms as suicidal ideation, severe ritual 
obsessions, or frequent shoplifting.  Although the examiner 
did note severe impairment in occupational functioning, she 
indicated that this was due to the Veteran's personality 
disorder and not due to his PTSD.  

The medical evidence prior to October 12, 2006 has not shown 
the Veteran to experience flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships due to his PTSD.  The Veteran's mood 
disturbances and difficulty with work and social 
relationships has been attributed to the Veteran's non 
service-connected antisocial personality disorder.  Because 
the Veteran did not exhibit the symptoms meeting the criteria 
for a 50 percent rating due to PTSD prior to October 12, 
2006, a rating in excess of 30 percent for PTSD prior to 
October 12, 2006, is not warranted.

From October 12, 2006

An October 12, 2006, statement from the Veteran's VA 
psychiatrist notes that he had treated the Veteran for PTSD 
and major depression.  The examiner stated that the Veteran 
had chronic and severe symptoms that included panic attacks, 
irritability, impulsive rage, physical violence, poor 
concentration/memory, hypervigilance, restricted affect, and 
feelings of estrangement.  The examiner concluded that the 
Veteran is substantially disabled due to PTSD.  The diagnoses 
were PTSD and major depression and the examiner noted a 
current GAF of 30, and the highest GAF in the last year of 
39.

In December 2008, the VA psychiatrist wrote another letter on 
behalf of the Veteran.  He indicated that the Veteran had 
chronic and severe PTSD symptoms including panic attacks 
almost daily, irritability, impulsive rage, poor 
concentration and memory, hypervigilance, restricted affect, 
feelings of estrangement, and foreshortened future.  He noted 
that the Veteran was now deficient in family relations, 
judgment and mood, and now had near continuous depression and 
violent ideation.  The psychiatrist opined that the Veteran 
had increasing difficulty managing his stress in the 
workplace and that he might be forced to recommend that the 
Veteran be given disability retirement if his thoughts of 
violence continued to escalate.  The psychiatrist concluded 
that the Veteran was permanently disabled due to PTSD.  The 
examiner noted a current GAF of 33 and that the highest GAF 
in the last year was 40.

VA outpatient records dated from July 2005 to April 2009 
reveal that the Veteran had from minimal to moderate 
impairment of memory.  The Veteran was irritable and anxious, 
but there was no evidence of psychosis or immediate 
dangerousness.  The Veteran reported increasingly violent 
revenge fantasies, but no intent to act on them.  The 
diagnoses were PTSD and major depression.

The Veteran was scheduled for a VA examination for 
compensation purposes in March 2009.  The Veteran showed up 
but was uncooperative and left before an interview could be 
conducted.  Although the examiner was unable to interview the 
Veteran, he reviewed the Veteran's medical history.  He noted 
that the record indicated a long history of drug abuse, 
antisocial behavior, uncontrolled explosive anger, and PTSD.  

The Board recognizes that the two opinions from the Veteran's 
VA psychiatrist indicate that the Veteran has severe PTSD 
symptoms which result in severe occupational impairment.  The 
Board, however, does not find these opinions to be as 
probative as the other medical evidence of record.  This 
Veteran's medical history is full of references to non 
service-connected problems including drug abuse and an 
antisocial personality disorder.  In fact the VA examiner for 
compensation purposes in April 2003 and March 2005 stated 
that the Veteran's primary diagnosis was antisocial 
personality disorder and that the Veteran's social and 
occupational problems were primarily due to his antisocial 
personality disorder.  When a VA examiner reviewed the 
Veteran's medical history in March 2009 he also noted that in 
addition to PTSD the Veteran had a long history or drug 
abuse, antisocial behavior and uncontrolled explosive anger.  
Because it does not appear that the Veteran's VA psychiatrist 
who wrote the October 2006 and December 2008 statements even 
considered the Veteran's other non service-connected 
psychiatric disabilities, which are more disabling than PTSD, 
in forming his opinions, the Board does not find his opinions 
to be probative.

In this case the most probative medical evidence has not 
indicated that the Veteran experiences suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression, unprovoked irritability with periods of 
violence, spatial disorientation, or neglect of personal 
appearance or hygiene due to his PTSD.  Accordingly the 
Veteran has not met the criteria for a 70 percent rating for 
PTSD.

Because the Veteran has not been shown to meet the 
requirements for a rating in excess of 30 percent for PTSD at 
any time prior to October 12, 2006, or the requirements for a 
rating in excess of 50 percent rating at any time thereafter, 
additional staged ratings are not for assignment.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The most probative evidence of record, however, 
does not reveal that the Veteran's PTSD symptoms result in 
marked interference with employment or frequent 
hospitalization.  In sum, there is no indication that the 
average industrial impairment from PTSD would be in excess of 
that contemplated by the ratings that have been assigned.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to October 12, 2006, and to a rating in excess of 50 
percent thereafter, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


